Citation Nr: 1026667	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  96-44 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for status post left knee 
replacement, evaluated as 30 percent disabling from October 1, 
2003.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine prior to March 
31, 2003. 

3.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine for the period 
from March 31, 2003, through August 25, 2008.  

4.  Entitlement to an initial evaluation in excess of 20 percent 
for degenerative joint disease of the lumbar spine, from August 
26, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for degenerative joint disease of the lumbar spine, 
and assigned a 20 percent evaluation for it, effective January 
1997.  The Veteran disagreed with the assigned rating.  

The Veteran originally appealed an October 1995 rating action 
that denied his claim for an increased rating for a left knee 
disability, then characterized as status post meniscectomy of the 
left knee, evaluated as 30 percent.  A September 2001 rating 
decision recharacterized the service-connected left knee 
disability and assigned a 20 percent evaluation for instability 
of the left knee, and a 10 percent evaluation for status post 
meniscectomy of the left knee with arthritis.  The combined 
schedular evaluation remained the same, at 30 percent.  Following 
an August 2002 total knee replacement of the left knee 
disability, the RO again reclassified the Veteran's service-
connected left knee.  In a rating decision dated September 2002, 
the RO assigned a 30 percent evaluation for status post left knee 
replacement, effective October 1, 2003.  This rating action also 
assigned a 100 percent evaluation for the left knee replacement 
from August 26, 2002, through September 30, 2002, under the 
provisions of 38 C.F.R. § 4.30 (2009), and a 100 percent 
evaluation under Diagnostic Code 5055 for the period from October 
1, 2002, through September 30, 2003.  By decision dated August 
2005, the Board denied the Veteran's claims for a rating in 
excess of 20 percent for instability of the left knee from May 1, 
1995, to August 26, 2002, and denied a rating in excess of 10 
percent for arthritis of the left knee, status post meniscectomy, 
also from May 1, 1995, to August 26, 2002.  The Veteran did not 
appeal this decision.  Thus, these matters have been resolved, 
and are no longer before the Board.  In addition, the Board 
adjudicated claims for an increased rating for the right knee and 
each ankle.  Accordingly, this decision is limited to the issues 
set forth on the cover page.

In August 2005, the Board remanded the claims for an increased 
rating for status post left knee replacement from October 1, 
2003, and the claim for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine for 
additional development of the record.  As the requested actions 
have been accomplished, the case is again before the Board for 
appellate consideration.  

The  issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability has been 
raised by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action. 


FINDINGS OF FACT

1.  Status post left knee replacement is manifested by complaints 
of pain, with no more than slight limitation of motion.

2.  Prior to March 31, 2003, degenerative joint disease of the 
lumbar spine was manifested by no more than moderate limitation 
of motion of motion.

3.  For the period from March 31, 2003, through August 25, 2008, 
degenerative joint disease of the lumbar spine was manifested by 
severe limitation of motion and pain.

4.  From August 25, 2008, the Veteran has no more than slight 
limitation of motion of the lumbar spine, with forward flexion to 
75 degrees and a combined range of motion of the thoracolumbar 
spine to 230 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for status 
post left knee replacement, from October 1, 2003, have not been 
met.  38 U.S.C.A. §§ 1155, 5105 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055, 5256, 5260, 5261 (2009).

2.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine prior 
to March 31, 2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (as in 
effect prior to September 26, 2003), 5293 (as in effect prior to 
September 23, 2002). 

3.  The criteria for an initial evaluation of 40 percent for 
degenerative joint disease of the lumbar spine have been met, for 
the period from March 31, 2003, through August 25, 2008.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (as in effect prior to September 26, 2003), 
5293 (as in effect prior to September 26, 2003); 5242, 5243 
(2009).

4.  The criteria for an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine, from 
August 26, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 
(2009).

	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, in April 2003 and August 2006 letters, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, to include what information and evidence must be 
submitted by the Veteran and what information and evidence will 
be obtained by VA.  An April 2006 letter also informed the 
Veteran of the information and evidence needed to establish a 
disability rating and effective date.  This letter also advised 
the Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  The case was last readjudicated in December 2008.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's testimony 
at a hearing before a Veterans Law Judge, private and VA medical 
records, and the reports of VA examinations.

The appellant was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  The Veteran 
was an active participant in the claims process by submitting 
evidence and providing testimony.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Law and Regulations - General

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Left Knee Replacement

Law and Regulations - Left knee replacement

505
5
Knee replacement (prosthesis).

Prosthetic replacement of knee joint:

For 1 year following implantation of prosthesis
100

With chronic residuals consisting of severe painful 
motion or weakness in the affected extremity
60

With intermediate degrees of residual weakness, pain or 
limitation of motion rate by analogy to diagnostic codes 
5256, 5261, or 5262. 

Minimum rating
30
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2009)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or 
more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight flexion 
between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2009)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2009)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009)


 
38 C.F.R. § 4.71, Plate II (2009)



Factual Background and Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Following the left knee replacement, the Veteran was in receipt 
of a 100 percent rating until October 1, 2003, when it was 
reduced to a 30 percent rating.  A VA orthopedic attending not 
dated in January 2004 indicted that prior to his surgery, the 
Veteran was experiencing left knee pain of 8/10, with 10 being 
the greatest pain.  Post surgery, the Veteran indicated that the 
pain was 1/10.  He used no aids for ambulation.  On objective 
examination, the wounds were well healed with no sign of 
inflammation and no knee effusion.  Range of motion of the left 
knee was from 0 degrees to 120 degrees.  He could squat to 120 
degrees of flexion, and muscle strength was described as 
excellent.    

The Veteran was afforded a VA Joints examination in August 2008.  
He complained of continued left knee stiffness, some pain, and 
episodic giving-way instability, averaging once a week.  
Regarding flare-ups, he reported no significant flare-ups, noting 
that the knee was consistent and stable.  He did not use a knee 
brace, but did use a cane.  He was retired, based on years of 
service, and was able to perform his activities of daily living.  
In the prior year, he had not sought any treatment for his knee.  
On objective examination, he was noted to walk with a limp.  The 
knee showed a surgical scar over the anterior aspect of the knee.  
The remainder of the knee showed no significant abnormality of 
color, deformity, or swelling.  There was a suggestion of some 
quadriceps atrophy of the left leg.  There was slight crepitus 
and joint pain.  Range of motion of the left knee was from 0-120 
degrees, without pain.  The physician observed that the medial 
and lateral collateral ligaments, and the anterior and posterior 
cruciate ligaments were relatively stable.  The assessment was 
left total knee replacement performed in 2002.  
Given its review of the medical evidence of record during this 
time period, the Board finds that a rating in excess of 30 
percent is not warranted.  In this regard, the Veteran does not 
have intermediate degrees of residual disability that would 
support a higher rating under diagnostic codes 5256, 5261 or 
5262.  To that end, he does not have ankylosis of the left knee, 
extension limited to 30 degrees or nonunion of the tibia and 
fibula with loose motion requiring a brace.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported by 
explanation and evidence).  For these reasons, the Board finds 
that an evaluation in excess of 30 percent for the left knee 
disability status post TKA is not warranted for the time period 
beginning on August 1, 2006.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  However, the recent VA examination 
failed to demonstrate the presence of pain or weakness in the 
left knee.  Therefore, a higher rating is not warranted under 
these provisions.

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his left knee disability. The Board 
finds, accordingly, that the preponderance of the evidence is 
against the claim for a rating in excess of 30 percent for status 
post left knee replacement.  

Degenerative joint disease of the lumbar spine 

Law and Regulations

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board notes that, during the course of this appeal, 
specifically, on September 26, 2003, new regulations for the 
evaluation of service-connected disabilities of the spine became 
effective.  VA's General Counsel has held that where a law or 
regulation changes during the pendency of an appeal, the Board 
should first determine which version of the law or regulation is 
more favorable to the Veteran.  If the application of the revised 
regulation results in a higher rating, the effective date for the 
higher disability rating can be no earlier than the effective 
date of the change in the regulation.  38 U.S.C.A. § 5110(g) 
(West 2002).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of the 
regulation.  VAOPGCPREC 3-2000 (April 10, 2000).

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 26, 
2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
(prior to September 23, 2002)
5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion
40

With muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
(prior to September 23, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.


	(CONTINUED ON NEXT PAGE)




Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months....

40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......

20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar spine 
50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 
40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine 
30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation. The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. 
Note: (4) Round each range of motion measurement to the nearest 
five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months 
60

With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months 
40

With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months 
20
 
With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each spinal 
segment are clearly distinct evaluate each segment on the basis 
of incapacitating episodes or under the General Rating Formula 
for Diseases and Injuries of the Spine whichever method results 
in a higher evaluation for that segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)


   
Thoracolumbar Spine
38 C.F.R. § 4.71, Plate 5 (2009)

Factual Background and Analysis

The record discloses the Veteran was afforded a number of VA 
examinations between 1998 and 2001.  The Board acknowledges that 
these examinations reflect the Veteran's complaints of low back 
pain.  During the January 1998 VA examination, the Veteran 
asserted his low back pain frequently radiated down the left 
lower extremity to his ankle.  Range of motion was noted to be:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
90°
90°
Backward Extension
45°
30°
Right Lateral 
Flexion
45°
30°
Left Lateral Flexion
45°
30°
Right Lateral 
Rotation
80°
30°
Left Lateral 
Rotation
80°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

There was no evidence of tenderness or spasm in the back.  Deep 
tendon reflexes in the lower extremities were equal and active, 
and there were no sensory changes detected in either foot..  

Similarly, although the Veteran reported pain on motion radiating 
to the lower extremities on the VA examination conducted in 
November 1998.  Objective examination was essentially the same as 
the January 1998 VA medical examination, and the examiner 
commented that the Veteran had full range of motion of the lumbar 
spine.  He did have a sensory loss over the lateral aspect of the 
right foot.  The examiner characterized his degenerative joint 
disease as mild.  The examiner noted that a September 1998 MRI 
(magnetic resonance imaging) revealed minor bulging of the annuli 
with no disc protrusion.  A January 1998 X-ray film of the lumbar 
spine revealed mild degenerative joint disease.  

When examined by the VA in July 1999, the Veteran described his 
low back pain as mild to moderate in nature, and associated with 
weakness, stiffness, fatigability and lack of endurance.  He 
stated he had two episodes per year of severe pain, lasting three 
to four days.  During these episodes, he remained in bed, took 
Tylenol and used heat.  An examination demonstrated limitation of 
motion of the lumbar spine:  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
45°
90°
Backward Extension
15°
30°
Right Lateral 
Flexion
15°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
--
30°
Left Lateral 
Rotation
--
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

He had full strength in the upper and lower extremities.  Bulk 
and tone were normal.  A sensory evaluation was normal.  The 
diagnosis was lumbar spine degeneration.

On VA examination in March 2001, the Veteran related his low back 
pain radiated to the lower extremities.  He claimed one to two 
flares a month, used Extra Strength Tylenol for pain, and 
occasionally used heat.  He maintained he had lost approximately 
one week from work the previous year due to back pain.  On 
objective examination, there was no paraspinal muscle spasm 
observed.  Straight leg raising was negative on the left, but 
positive on the right at 50 degrees, with pain in the back and 
groin.  Muscle strength was 5/5, bilaterally, and sensation was 
normal.  
In July 2001, the Veteran was reexamined by VA in order to obtain 
range of motion studies of the lumbar spine.  The findings were 
as follows:
MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
40°
90°
Backward Extension
20°
30°
Right Lateral 
Flexion
20°
30°
Left Lateral Flexion
20°
30°
Right Lateral 
Rotation
30°
30°
Left Lateral 
Rotation
10°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

The examiner indicated the Veteran had a significant catch with 
pain involving the lumbosacral spine on side bending to the left 
and on rotation.  She stated the Veteran had slight to moderate 
limitation of motion in all planes.

The Veteran was examined by the VA on March 31, 2003.  He 
reported increased mobility difficulties involving his 
lumbosacral spine with increased stiffness and spasm.  He alleged 
occasional radiation of pain to the lower extremity, and 
described numbness over the lateral aspect of the right thigh.  
While he reported daily back pain, he claimed he had several 
flares a month which were provoked by increased standing, 
twisting or bending.  He said he had lost two weeks from work due 
to back pain.  It was noted he worked 60 hours a week at a desk 
job.  He reported that he was independent in activities of daily 
living.  On objective examination, no paraspinal muscle spasms 
were observed.  Straight leg raising was negative on the left and 
positive on the right at 50 degrees.  Muscle strength was 5/5, 
bilaterally.  The Veteran noted decreased sensation in the L5 
dermatome of the right lower extremity.  Range of motion testing 
findings were as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
30°
90°
Backward Extension
15°
30°
Right Lateral 
Flexion
15°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
25°
30°
Left Lateral 
Rotation
10°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

The examiner noted the Veteran had significant pain involving the 
lumbosacral spine with all motion.  

Another VA examination of the spine was conducted in April 2003.  
He complained of low back pain increased by standing, bending or 
extensive physical work, and decreased by heating pads, 
medication and bed rest.  He denied any significant flare-ups.  
The following findings were noted:  

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
15°
90°
Backward Extension
--
30°
Right Lateral 
Flexion
15°
30°
Left Lateral Flexion
15°
30°
Right Lateral 
Rotation
--
30°
Left Lateral 
Rotation
--
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

He had no additional limitations by pain, fatigue, weakness or 
lack of endurance.  There was no evidence of spasms or 
tenderness.  He had no postural abnormalities or fixed 
deformities.  The musculature of the back was normal.  Tone and 
bulk were normal in the iliopsoas, hamstrings, quadriceps, 
gluteal, foot dorsiflexors and plantar flexors.  Sensory 
evaluation was normal.  The examiner noted the Veteran had 
chronic low back pain due to spondylosis, but there was no 
evidence of radiculopathy.  

VA outpatient treatment records show the Veteran reported low 
back pain from 2004 to 2007.  In June 2005, straight leg raising 
was negative, and there was no specific spasm.  Motor strength 
was full.  It was noted the following month when he was seen for 
physical therapy that the Veteran had decreased range of motion 
with increased lumbar spine pain.  He again was noted to have 
decreased range of motion in all planes in August 2005.  

The Veteran was most recently examined by the VA on August 26, 
2008.  He asserted his low back condition was getting 
progressively worse.  He complained of low back pain that 
periodically went down his left leg.  His current treatment was 
activity as tolerated, medication, a heating pad and performing 
home physical therapy.  He also used an adjustable specialized 
bed.  He described flare-ups averaging one episode a month, 
lasting on average three days.  During these times, he said he 
had more pain, limitations, and dysfunction, and that he was 
predominantly housebound. The Veteran denied bowel or bladder 
incontinence.  He related he was told by a practitioner to have 
total bed rest for his back condition approximately three days in 
the previous 12 months.  It was noted he was able to fulfill his 
activities of daily living.  He could drive with some discomfort 
and difficulty.  He could walk up to 30 minutes with the use of a 
cane.  Bending, lifting and twisting were all limited and 
restricted.  On objective examination, the Veteran stood erect.  
There was no deformity, swelling or atrophy.  Palpation elicited 
no abnormality of temperature, crepitus or swelling.  There was 
no spasm.  There was muscle tenderness over the left and right 
paravertebral muscles in the lumbosacral area.  Range of motion 
testing findings were as follows:

MOVEMENT
ACTUAL
NORMAL*
Forward Flexion
75°
90°
Backward Extension
15°
30°
Right Lateral 
Flexion
25°
30°
Left Lateral Flexion
25°
30°
Right Lateral 
Rotation
45°
30°
Left Lateral 
Rotation
45°
30°
*see 38 C.F.R. § 4.71a, Plate 5 (2009)

It was indicated there was pain with each motion.  The examiner 
also noted that the Veteran had additional limitation of motion 
with repetitive flexing and extension of the lumbosacral spine.  
Straight leg raising was to 90 degrees, bilaterally.  Motor 
testing was normal.  



Increased Rating from October 1, 2003

As noted above, service connection was granted by the RO in 
November 1999, and a 20 percent evaluation was assigned, 
effective January 1997.  The issue in this case is whether a 
higher rating is warranted for the Veteran's service-connected 
low back disability since the inception of the award.  

Initially, the Board points out that the VA examinations of 
January and November 1998 demonstrated the Veteran had full range 
of motion of the lumbar spine.  The Board concedes that the 
examinations conducted in July 1999, and March and July 2001 
revealed some limitation of motion.  However, the limitation of 
motion was not more than moderate in degree.  Similarly, there is 
no basis for a rating in excess of 20 percent under Diagnostic 
Codes 5293 or 5295, as in effect at that time.  The examinations 
showed no muscle spasm or neurological findings that would have 
warranted an increased rating for intervertebral disc syndrome.  
Thus, until March 31, 2003, there is no basis for a higher 
rating.

A Rating in Excess of 20 percent for the Period from March 31, 
2003, through August 25, 2008.  

The Board concludes, however, that the findings recorded on the 
March 31 2003 VA examination establish that a 40 percent rating 
is warranted beginning on that date.  The examination revealed 
forward flexion of the lumbar spine was only to 30 degrees, and 
the Veteran had decreased sensation in the L5 dermatome of the 
right lower extremity.  The limitation of motion was to even a 
greater degree when he was examined the next month.  At that 
time, forward flexion of the lumbar spine was to 15 degrees.  
There is no basis for a rating in excess of 40 percent in view of 
the fact that ankylosis is not present.  In order to assign a 
higher rating based on limitation of motion, the record must 
establish that ankylosis is present.  Ankylosis is stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 
1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  There 
is no clinical documentation in the records showing the Veteran 
had incapacitating episodes of sufficient duration to warrant a 
higher rating under Diagnostic Code 5243.  

An Increased Rating from August 26, 2008 

Finally, the Board concludes that the findings on the August 26, 
2008 VA examination again demonstrate that no more than a 20 
percent rating is warranted for the Veteran's low back 
disability.  In this regard, the Board notes that forward flexion 
of the lumbar spine was to 75 degrees, and the combined range of 
motion of the thoracolumbar spine was 230 degrees.  He did have 
pain on motion, but there was no spasm or atrophy.  In addition, 
the Veteran stated that a medical practitioner had prescribed bed 
rest for only three days in the preceding year.  

In sum, the Board concludes the preponderance of the evidence 
supports a 20 percent evaluation prior to March 31, 2003; a 40 
percent evaluation from March 31, 2003, through August 25, 2008; 
and a 20 percent evaluation from August 26, 2008.  

      III.  Other considerations

The Board has also considered whether the Veteran's service-
connected left knee and low back disabilities present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted. See 38 C.F.R. § 
3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's left knee or low back.  The 
threshold factor for extraschedular consideration is a finding 
that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluation for 
that service- connected disability is inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology, and provide for consideration of 
greater disability and symptoms than currently shown by the 
evidence.  Thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim for an increased rating for a left knee disability, that 
doctrine is not applicable in the instant appeal. See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A rating in excess of 30 percent for status post left knee 
replacement, from October 1, 2003, is denied.

A rating in excess of 20 percent for degenerative joint disease 
of the lumbar spine, prior to March 31, 2003, is denied.

A rating of 40 percent for degenerative joint disease of the 
lumbar spine from March 31, 2003, through August 25, 2008, is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.

A rating in excess of 20 percent for degenerative joint disease 
of the lumbar spine from August 26, 2008, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


